To obtain summary judgment, the movant must make a "prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Here, the defendants have made such a showing. The unrebutted evidence submitted in support of the defendants’ motion for summary judgment established that the defendants did not owe a special duty to the plaintiff’s decedent, Adell Parker Swiggett (see, Cuffy v City of New York, 69 NY2d 255; cf., Sorichetti v City of New York, 65 NY2d 461). Absent a special duty, the defendants "may not be held liable for injuriés resulting from a simple failure to provide police protection” (Cuffy v City of New York, supra, at 260). In any event, the record establishes that the actions of the police department were reasonable under the circumstances. Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.